DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
2. 	Claims 1-14 are pending wherein claims 1 and 9 are in independent form. 
3.	Claims 1-3, 5-14 have been amended. 
Response to Arguments
4.	Applicant's arguments filed on 02/24/2022 have been fully considered but they are not persuasive. The reasons set forth below.
5.	On page 9 of the remarks, applicant argues, “Claims 1-3 and 5-14 are amended herein. The Applicant respectfully submits that, by these amendments, the § 112 rejection has either been overcome or rendered moot.”
		In response, examiner respectfully disagrees because:
		According to the claim amendments, the first radio frequency signal is processed in a third frequency band and the third frequency band is shared by both the first frequency band and the second frequency band. Specification discloses that the terminal receives RF signal via the first antenna and the second antenna when a diversity scheme is enabled (Fig. 5-10) and the signal received via the first antenna and second antenna are processed by a first/second communication unit (Par 0101, Par 0111, Par 0123, Par 0144, Par 0156). Par [0101] discloses, “Thereafter, in step 507, the portable terminal processes signals for a GSM service by a diversity scheme. For example, in FIG. 1, the second communication unit 116 processes GSM signals received through the first antenna 161 and the second antenna 163”. Specification simply discloses to process the signals received through the first antenna and the second antenna, but the specification does not disclose to process the signal received via the first antenna in a third frequency band.
6.	On page 11 of the remarks, applicant argues, “Claim 1, as amended, renders the rejection moot because Mujtaba does not disclose an electronic device comprising “a second communication circuit configured to process a radio frequency signal of a second frequency band supporting a second communication scheme, the first communication circuit and the second communication circuit being disposed separately,” or an electronic device configured to “receive a first RF signal through the first connection circuit and the first antenna and a second RF signal through the second connection circuit and the second antenna.”
		In response, examiner respectfully disagrees because:
		Claim recites that the first communication circuit and the second communication circuit are disposed separately but “disposed separately” does not mean that the first communication circuit and the second communication circuit are physically separate hardware components. Specification also does not disclose that the first communication circuit and the second communication circuit are physically separate hardware components. Specification in Fig. 1 shows two rectangular boxes named as first communication unit (112) and second communication unit (116) but does not provide any guidance that the first communication unit and second communication unit are located in separate hardware components. More importantly, unit does not indicate a hardware component until specifically defined as such. Therefore, “disposed separately” can be interpreted as being arranged/disposed to perform separate functions or as being arranged/disposed to acquire/process separate signals. Mujtaba discloses that a second communication circuit (receive circuitry 61/65 in transceiver 60 processing 1XRTT signal as shown in Fig. 3, Fig. 5) configured to process a radio frequency signal (processing 1XRTT data) of a second frequency band (frequency band for 1XRTT) supporting a second communication scheme (1XRTT), the first communication circuit (receive circuitry 61/65 in transceiver 60 for processing LTE signal as shown in Fig. 3, Fig. 5) and the second communication circuit (receive circuitry 61/65 in transceiver 60 processing 1XRTT signal as shown in Fig. 3, Fig. 5) being disposed separately (receive circuitry 61 and 65 are arranged/disposed to perform separate functions such as processing LTE signals and 1xRTT signals. Moreover, MUX 138 and 146 of receive circuitry 61 and 65 are connected to LTE RX1 and LTE RX2 to receive LTE signals and to different path 1X RX1 and 1X RX2 to receive 1XRTT signals. Therefore, the receive circuitry 61/65 for LTE signals is arranged/disposed separately from the receive circuitry 61/65 for 1XRTT signals by having separate receive connections/ports at MUX 138 and 146 (LTE RX1, LTE RX2 and 1X RX1, 1X RX2 have separate connections at the MUX 138 and 146). 
		Mujtaba also discloses to receive a first RF signal through the first connection circuit (switch 120 and switch 122) and the first antenna (1XRTT signal received by the antenna 40A) and a second RF signal through the second connection circuit (switch 124 and switch 122) and the second antenna (1XRTT signal received by the antenna 40B) (Par 0027-0028, Par 0044, Par 0064-0068, Par 0070-0073, Par 0089, Par 0092-0094, Par 0097, Par 0099-0101, Par 0107-0109 ---when the signal strength of paging data is low, then both the antennas are used for receiving 1XRTT data).

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
		Claim 1 recites, “process the first RF signal in a third frequency band and the second RF signal in the second frequency band, wherein the third frequency band is a frequency band shared by the first frequency band and the second frequency band”. According to the claim limitation, the first radio frequency signal is processed in a third frequency band and the third frequency band is shared by both the first frequency band and the second frequency band. Specification discloses that the terminal receives RF signal via the first antenna and the second antenna when a diversity scheme is enabled (Fig. 5-10) and the signal received via the first antenna and second antenna are processed by a first/second communication unit (Par 0101, Par 0111, Par 0123, Par 0144, Par 0156). Par [0101] discloses, “Thereafter, in step 507, the portable terminal processes signals for a GSM service by a diversity scheme. For example, in FIG. 1, the second communication unit 116 processes GSM signals received through the first antenna 161 and the second antenna 163”. Specification simply discloses to process the signals received through the first antenna and the second antenna, but the specification does not disclose to process the signal received via the first antenna in a third frequency band. As the specification does not disclose to process the first radio frequency signal in a third frequency band and the third frequency band being shared by the first frequency band and the second frequency band, claim 1 fails to comply with the written description requirement.


		Claims 2-8 depend upon claim 1 and thereby, are rejected for the reasons discussed above with respect to claim 1.
		Claim 9 recites limitation similar to claim 1 above and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claims 10-14 depend upon claim 9 and thereby, are rejected for the reasons discussed above with respect to claim 9.
Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

10.	Claims 1-14 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Mujtaba et al (US 20120264473 A1, hereinafter referred to as Mujtaba).
		Re claim 1, Mujtaba teaches an electronic device (10) (Abstract, Fig. 2-3, Fig. 5) comprising:
	(i) a first antenna (40A) (Fig. 2-3, Fig. 5);
	(ii) a second antenna (40B) (Fig. 2-3, Fig. 5);
	(iii) a first communication circuit (receive circuitry 61/65 in transceiver 60 for processing LTE signal as shown in Fig. 3, Fig. 5) configured to process a radio frequency (RF) signal (processing LTE signal received through antenna 40A) of a first frequency band (frequency band for LTE) supporting a first communication scheme (LTE) (Fig. 3, Fig. 5, Fig. 7-12, Par 0051-0056, Par 0080-0089, Par 0092-0094, Par 0096-0097);
	(iv) a second communication circuit (receive circuitry 61/65 in transceiver 60 processing 1XRTT signal as shown in Fig. 3, Fig. 5) configured to process a radio frequency signal (processing 1XRTT data) of a second frequency band (frequency band for 1XRTT) supporting a second communication scheme (1XRTT), the first communication circuit (receive circuitry 61/65 in transceiver 60 for processing LTE signal as shown in Fig. 3, Fig. 5) and the second communication circuit (receive circuitry 61/65 in transceiver 60 processing 1XRTT signal as shown in Fig. 3, Fig. 5) being disposed separately (receive circuitry 61 and 65 are arranged/disposed to perform separate functions such as processing LTE signals and 1xRTT signals. Moreover, MUX 138 and 146 of receive circuitry 61 and 65 are connected to LTE RX1 and LTE RX2 to receive LTE signals and to different path 1X RX1 and 1X RX2 to receive 1XRTT signals. Therefore, the receive circuitry 61/65 for LTE signals is arranged/disposed separately from the receive circuitry 61/65 for 1XRTT signals by having separate receive connections/ports at MUX 138 and 146 (LTE RX1, LTE RX2 and 1X RX1, 1X RX2 have separate connections at the MUX 138 and 146))  (Fig. 3, Fig. 5, Fig. 7-12, Par 0051-0056, Par 0080-0089, Par 0092-0094, Par 0096-0097);
	(v) a first connection circuit (switch 120, Fig. 5) configured to electrically connect the first antenna (40A) to one of the first communication circuit or the second communication circuit (receive circuitry 61/65 in transceiver 60 as shown in Fig. 3, Fig. 5), and a second connection circuit (switch 124, Fig. 5) configured to electrically connect the second antenna (40B) to one of the first communication circuit or the second communication circuit (receive circuitry 61/65 in transceiver 60 as shown in Fig. 3, Fig. 5), the first connection circuit (switch 120, Fig. 5) and the second connection circuit (switch 124, Fig. 5) being disposed separately (Par 0053-0054, Par 0074-0081); and
	(vi) a processor (28) configured to control an operation of the first connection circuit (switch 120, Fig. 5) and the second connection circuit (switch 124, Fig. 5) based on an operation state (both antennas receiving LTE signal, one antenna receiving LTE and another antenna receiving 1XRTT signal, both antenna receiving 1XRTT signal, Fig. 4) (Fig. 2-4, Par 0041-0044, Par 0049-0050, Par 0069-0073), wherein the processor configured to:
	(vii) when the operating state satisfies predetermined requirement (signal strength/signal quality of 1X paging data is lower than a threshold, Par 0071-0073), control the first connection circuit (switch 120, Fig. 5) and the second connection circuit (switch 124, Fig. 5) so that both the first antenna (40A) and the second antenna (40B) are electrically connected to the second communication circuit (receive circuitry 61/65 in transceiver 60 processing 1XRTT signal as shown in Fig. 3, Fig. 5), (Par 0027-0028, Par 0044, Par 0064-0068, Par 0070-0073, Par 0089, Par 0092-0094, Par 0097, Par 0099-0101, Par 0107-0109 ---when the signal strength of paging data is low, then both the antennas are used for receiving 1XRTT data), and 
	(viii) the second communication circuit (receive circuitry 61/65 in transceiver 60 processing 1XRTT signal as shown in Fig. 3, Fig. 5) is configured to: receive, a first RF signal (1XRTT signal received by the antenna 40A) through the first connection circuit (switch 120, Fig. 5) and the first antenna (antenna 40A) and a second RF signal (1XRTT signal received by the antenna 40B) through the second connection circuit (switch 124, Fig. 5) and the second antenna (antenna 40B) (Fig. 3, Fig. 5, Fig. 6, Fig. 9-10, Fig. 12, Par 0050, Par 0053-0056, Par 0069, Par 0074-0075, Par 0084-0089, Par 0100-0101, Par 0106, Par 0109)
	(ix) process the first RF signal (1XRTT signal received by the antenna 40A) in a third frequency band (baseband signal generated by the baseband processor 58 after receiving 1XRTT signal via both the antennas 40A and 40B) and the second RF signal in the second frequency band (generating 1XRTT signal, RX2 from 1XRTT signal received by the antenna 40B), wherein the third frequency band (baseband) is a  frequency band shared by the first frequency band (LTE frequency band) and the second frequency band (1XRTT frequency band; baseband processor 58 generates LTE/1XRTT baseband signal by processing received LTE signal/1XRTT signal) (Fig. 3, Fig. 5, Fig. 6, Fig. 9-10, Fig. 12, Par 0050, Par 0053-0056, Par 0069, Par 0074-0075, Par 0084-0089, Par 0100-0101, Par 0106, Par 0109), and
	(ix) output the processed first RF signal (RX 1 associated with 1XRTT signal received through antenna 40A) and the processed second RF signal (RX2) to the processor (baseband processor 58 sends the baseband signal/digital data to storage and processing circuitry 28) (Fig. 3, Fig. 5, Par 0050, Par 0053-0056, Par 0069, Par 0080-0089).
		Claim 9 recites a method performing the functions recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.

Re claims 2, 10, Mujtaba teaches that the first communication scheme includes a Time Division Duplex (TDD) communication scheme (LTE), and the second communication scheme is a Frequency Division Duplex (FDD) scheme (CDMA) (Par 0004, Par 0022-0023, Par 0042).
Re claims 3, 11, Mujtaba teaches that the predetermined requirement corresponds to a case in which the first communication circuit does not transmit signal an RF in a transmission period allocated to support the TDD scheme (stop transmitting LTE signal during 1X active period when 1X active mode uses both antennas, Fig. 12) (Par Fig. 3, Fig. 5, Fig. 12, Par 0054-0056, Par 0076-0086, Par 0107-0109).
Re claims 4, 12, Mujtaba teaches to configure the first antenna as a diversity antenna (antenna 40A and 40B receiving 1XRTT signal) for the second communication circuit (receive circuitry 61/65 in transceiver 60 processing 1XRTT signal as shown in Fig. 3, Fig. 5) during a period when the first communication circuit is not driven (receive circuitry 61/65 in transceiver 60 for LTE is not processing any LTE signal when LTE is idle or LTE communication stopped/interrupted for receiving 1XRTT data via both antennas) and the second communication circuit is driven (receive circuitry 61/65 in transceiver 60 for 1XRTT processing 1XRTT signal received via both the antennas during 1XRTT active mode) (Fig. 3-6, Fig. 9-10, Fig. 12, Par 0027-0028, Par 0064-0073, Par 0090-0091, Par 0099-0103, Par 0106-0109).
		Re claims 5, 13, Mujtaba teaches that when the first communication circuit operates in an idle mode (LTE idle/interrupted), the processor is configured to control the first connection circuit (switch 120, Fig. 5) and the second connection circuit (switch 124, Fig. 5) to electrically connect the first antenna and the second antenna to the second communication circuit (both the antennas 40A and 40B are configured to receive 1XRTT signal) (Fig. 3-6, Fig. 9-10, Fig. 12, Par 0027-0028, Par 0064-0073, Par 0090-0091, Par 0099-0103, Par 0106-0109).
		Re claims 6, 14, Mujtaba teaches that when the first communication circuit operates in an active mode (LTE active), the processor is configured to control the first connection circuit (switch 120, Fig. 5) to electrically connect the first antenna to the first communication circuit (one antenna used to receive LTE signal) and to control the second connection circuit (switch 124, Fig. 5) to electrically connect the second antenna to the second communication circuit (another antenna used to receive 1XRTT signal) (Fig. 4, Fig. 6-8, Fig. 11, Par 0027-0028, Par 0055, Par 0067-0073, Par 0089, Par 0092-0098).
		Re claim 7, Mujtaba teaches that the first connection circuit (switch 120, Fig. 5) is configured to electrically connect the first antenna to one of the first communication circuit or the second communication circuit in response to control of the processor (antenna 40A configured for LTE reception); and wherein the  second connection circuit (switch 124, Fig. 5) is configured to electrically connect the second antenna to one of the first communication circuit or the second communication circuit in response to control of the processor (antenna 40B configured for 1XRTT reception), wherein when the first communication circuit operates in an idle mode (LTE idle/interrupted), the first connection circuit is configured to electrically connect the first antenna to the second communication circuit (antenna 40 A configured for 1XRTT reception when both the antennas 40A and 40B are configured to receive 1XRTT signal), and the second connection circuit is configured to electrically connect the second antenna to the second communication circuit (antenna 40B configured for 1XRTT reception when both the antennas 40A and 40B are configured to receive 1XRTT signal), and wherein when the first communication circuit operates in an active mode (LTE active), the first connection circuit is configured to electrically connect the first antenna to the first communication circuit (one antenna such as antenna 40A configured for LTE reception), and the second connection circuit is configured to electrically connect the second antenna to the second communication circuit (another antenna such as antenna 40B configured for 1XRTT reception) (Fig. 3-5, Fig. 7-12, Par 0027-0028, Par 0051-0055, Par 0064-0073, Par 0076-0086, Par 0089-0098, Par 0100 - 0103, Par 0106-0109).
		Re claim 8, Mujtaba teaches a front-end module (FEM) (RF front end, 62, Fig. 3) configured to electrically connect the first antenna to one of the first communication circuit and the second communication circuit in response to control of the processor (antenna 40A configured for LTE reception), wherein when the first communication circuit operates in an idle mode, the FEM is configured to electrically connect the first antenna to the second communication circuit (when LTE is idle/interrupted, both antennas 40A and 40 B are configured to receive 1XRTT signal) and wherein when the first communication circuit operates in an active mode (LTE active mode), the FEM is configured to electrically connect the first antenna to the first communication circuit (antenna 40A configured for LTE reception) (Fig. 3-5, Fig. 7-12, Par 0027-0028, Par 0051-0055, Par 0064-0074, Par 0076-0086, Par 0089-0098, Par 0100 - 0103, Par 0106-0109).
Relevant Prior Art
		Leinonen et al (US 20030176176 A1) discloses a receive diversity scheme to configure multiple antennas to receive same signal such as GSM signal/CDMA signal (Fig. 1a-d, Fig. 4-5).












Conclusion

		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473